                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROBERT LEE STINSON,

                   Plaintiff,

     v.                                           Case No. 09-cv-1033-pp

JAMES GAUGER et al.,

                   Defendants.


     ORDER RULING ON DEFENDANT JOHNSON’S OBJECTIONS TO
 PLAINTIFF’S ADVERSE EXAMINATION OF DEFENDANT JOHNSON (DKT.
  NO. 300) AND DEFENDANT GAUGER’S OBJECTIONS TO PLAINTIFF’S
   ADVERSE EXAMINATION OF DEFENDANT JOHNSON (DKT. NO. 331)



   Designation                Objection                        Ruling
    Plaintiff’s        Dr. Johnson’s Objections
   Designation
     Volume 1
5:17-25               Object to striking this         Sustained—do not strike.
                      portion. This is simply
                      introduction is stricken, but
                      the rest isn’t
7:22-25 to 8:1-4      Object to removal; the jury     Sustained—do not strike.
                      is entitled to be informed at
                      the outset of testimony why
                      Dr. Johnson keeps looking
                      down at the real-time screen
                      while answering questions
23:5-12               Question-and-answer             Sustained—strike 23:05 to
                      should be stricken;             23:18.
                      argumentative as to the
                      word “damning”; objection is
                      to form in that it is unclear
                      what is meant by “on trial
                      for his life.”



                                        1

          Case 2:09-cv-01033-PP Filed 06/21/19 Page 1 of 6 Document 352
26:7-14 / 27:16-     Questions-and-answers            Sustained as to 26:07—
22                   should be stricken; form         strike.
                     and mischaracterization of
                     testimony; conflates             Overruled as to 26:8-14,
                     “studies” on the uniqueness      27:16-22.
                     of dentition (which did exist
                     in 1984-see plaintiff’s
                     exhibit 3) with statistical
                     database evidence (which
                     did not)
40:13-15/ 24-25      Can remove my objections         Stipulated—strike 40:13-
                                                      15; 40:24-25.
58:25-59:1-4         Question-and-answer              Overruled.
                     should be stricken;
                     objection was “vague as to
                     time”; the time of the receipt
                     of the alleged photos was
                     not subsequently clarified
                     for the witness; objection
                     stands
63:3-6               Lines should be removed;         Sustained—strike 63:3-6.
                     witness obviously
                     referencing the wrong page
                     of the transcript in these
                     lines
    Volume 2
Pages 92-94          Introduction language            Sustained—strike 92:10-
                     should be either included or     25.
                     excluded; plaintiff’s current
                     designation leaves one part
                     of introduction (page 92) in,
                     but strikes portions of the
                     introduction on pages 93
                     through 94
109:1-2              Strike objection, lines 1 to 2   Sustained—strike 109:01-
                                                      02.
156:1-2              Strike objection, lines 1 to 2   Sustained—strike156:01-
                                                      02.




                                        2

         Case 2:09-cv-01033-PP Filed 06/21/19 Page 2 of 6 Document 352
173:3 to 181:7    Section should be stricken;    Sustained as to 177:3-8—
                  objection placed at 173:23-    strike 177:3-8.
                  174:5; irrelevant. This
                  section is an attempt to       Sustained as to 181:1-2—
                  have Dr. Johnson reproduce     strike 181:1-2.
                  his 1984 analysis 35 years
                  later. All negligence claims   Overruled as to
                  have been dropped. The         remainder—relevant to how
                  issue is deliberate            Johnson conducted his
                  fabrication and conspiracy.    analysis in 1984/85.
                  Whether he can duplicate
                  his original analysis 35
                  years later or whether this
                  method of comparison is
                  “proper” or consistent with
                  standard of practice is
                  irrelevant.
193:1 to 220:19   Section should be stricken;    Overruled, with the
                  object as to relevance; this   exception of 204:11-12—
                  section is an attempt to       strike objection.
                  have Dr. Johnson re-create
                  work that was done 35 years
                  ago and that took over 100
                  hours. In addition, no
                  negligence claims remain;
                  whether he can accurately
                  duplicate his 1985 work is
                  irrelevant.
224:3-5           Strike lines 3 through 5;      Sustained in part—strike
                  foundation: it was not         224:03-04 and the words
                  establishing that Dr.          “Ms. Cychosz” in 224:05.
                  Johnson had any insight
                  into why DA [Blinka] was
                  thinking about charging Mr.
                  Stinson, beyond the fact
                  that he wanted a second
                  opinion.
247:5-9           Strike lines 5 through 9;      Sustained—strike 247:5-7
                  foundation: Johnson had no     (247:8-9 already stricken)
                  way to know that Jenkins
                  was found near the scene.




                                   3

      Case 2:09-cv-01033-PP Filed 06/21/19 Page 3 of 6 Document 352
254:20-25          Strike lines 20 through 25;     Sustained—strike 254:20-
                   Form and foundation; the        25.
                   question was never
                   answered, and was
                   abandoned/ not followed up
264:25 to 266:16   Section should be stricken;     Sustained as to 264:25
                   interactions with Atty Gahn     through 266:3 and the
                   in 2008 are irrelevant to       words “just asked you:” at
                   claim of fabrication in 1984;   266:4.
                   also potentially violates
                   court order to the extent Dr.   Overruled as to 266:4 “Do
                   Johnson was asked whether       you remember . . .” through
                   he believes he “got it right”   266:16 (excluding already
                                                   stricken material)—relevant
                                                   re: trial rulings on June 18,
                                                   does not violate court’s
                                                   ruling at Dkt. No. 302 at 2
                                                   (granting Johnson’s MIL
                                                   225 #2)
266:16 to 279:9    Section should be stricken;     Sustained—irrelevant.
                   this series of questions        Strike 266:16 to 279:9
                   pertains to 2008 and 2009;
                   irrelevant to the claim of
                   fabrication and withholding
                   of evidence dating to 1984
                   and 1985
283: 16, 19, 21,   Remove “leading” objections     Sustained—strike 283:16,
25                                                 283:19, 293:21 and 283:25.
    Volume 3
                   Dr. Johnson objects to the      Johnson did not identify
                   entirety of Stinson’s “proffer” pages/lines. Court cannot
                   on Wednesday, June 5.           locate a proffer by Stinson.
                                                   Court assumes Johnson
                                                   means 463:8 starting at “,
                                                   but” and ending at 468:8.
                                                   Court orders that 463:8
                                                   starting at “, but” and
                                                   ending at 468:8 be
                                                   stricken.




                                      4

       Case 2:09-cv-01033-PP Filed 06/21/19 Page 4 of 6 Document 352
   Plaintiff’s          Gauger’s Objections
  Designation

       Volume 1

8:17                                              Overruled as moot—already
                                                  stricken.
    Volume 2
110:20                                            Overruled as moot—already
                                                  stricken.
134:17                                            Sustained—strike134:17 to
                                                  134:19.
136:10                                            Overruled as moot—already
                                                  striken.
142:3                                             Overruled as moot—143:3
                                                  through 142:8 already
                                                  stricken.
176:8                                             Overruled as moot—176:8
                                                  to 176:13 already stricken.
228:22                                            Overruled as moot—228:22
                                                  to 228:23 already stricken.
232:9, 21                                         Overruled as moot—232:7-
                                                  8 and 232:21-22 already
                                                  stricken.
241:17                                            Overruled as moot—
                                                  241:17-18 already stricken.
264:8                                             Overruled as moot—264:8-
                                                  9 already stricken.
265:2, 22                                         Overruled as moot—265:2
                                                  and 265:22-23 already
                                                  stricken.
266:10                                            Overruled as moot—
                                                  266:10-14 already stricken.
269:13                                            Overruled as moot—
                                                  entirety of page 269 already
                                                  stricken.
271:15                                            Overruled as moot—
                                                  271:15-16 already stricken.
272: 3, 14                                        Overruled as moot—272:3-
                                                  4 and 272:22-23 already
                                                  stricken.
274: 6, 17, 25                                    Overruled as moot—273:2-
                                                  3 and 273:14-15 already
                                                  stricken.


                                      5

         Case 2:09-cv-01033-PP Filed 06/21/19 Page 5 of 6 Document 352
275: 16, 23                                        Overruled as moot—275:5-
                                                   6, 275:9-11, 275:16-17 and
                                                   275:23-24 already stricken.
276: 11, 17                                        Overruled as moot—
                                                   276:11-12 and 273:17-18
                                                   already stricken.
277: 10, 21                                        Overruled as moot—
                                                   277:10-11 and 277:21-22
                                                   already stricken.
278: 8, 17, 23                                     Overruled as moot—278:8-
                                                   9, 278:17 and 278:23
                                                   already stricken.
279: 7                                             Overruled as moot—279:7-
                                                   8 already stricken.
    Volume 3
                     Object to entire proffer.     Gauger did not identify
                                                   pages/lines. Court cannot
                                                   locate a proffer by Stinson.
                                                   Court assumes Gauger
                                                   means 463:8 starting at “,
                                                   but” and ending at 468:8.
                                                   Court orders that 463:8
                                                   starting at “, but” and
                                                   ending at 468:8 be
                                                   stricken.

     Dated in Milwaukee, Wisconsin this 21st day of June, 2019.

                                                 BY THE COURT:



                                                 HON. PAMELA PEPPER
                                                 United States District Judge




                                        6

         Case 2:09-cv-01033-PP Filed 06/21/19 Page 6 of 6 Document 352
